DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record fails to suggest or disclose generating a delay code corresponding to a delay between a first signal edge of a first clock signal received by a first bonding pad of an integrated circuit and a second signal edge of a second clock signal received by a second bonding pad of the integrated circuit, the delay code being generated based on a first time code corresponding to the first signal edge, a second time code corresponding to the second signal edge, a first skew code, a second skew code, and a period of the first clock signal or the second clock signal. 
 	Here, the closest art is Lee (US 6993109).  Lee does not disclose the use of bonding pads but rather nodes. This in and of itself is not deemed allowable.  Lee also does not disclose the first skew code being indicative of a first delay of a first conductive path coupled between the first bonding pad 
 	With respect to claim 11, the prior art fails to suggest or disclose a first skew code being indicative of a first delay of a first conductive path coupled between the first bonding pad and the time-to-digital converter circuit and the second skew code. 
 	With respect to claim 20, the prior art fails to suggest or disclose mean for generating a delay code corresponding to a delay between a first signal edge of the first clock signal at the first bonding pad and a second signal edge of the second clock signal at the second bonding pad, the delay code being generated based on a first time code corresponding to the first signal edge, a second time code corresponding to the second signal edge, at least one indicator of a routing delay of the means for generating the delay code, and a period of the first clock signal or the second clock signal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842